DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no description of the “first ratio” and “second ratio” disclosed in claims 7, 8, 17 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 17 and 18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a description of the “first ratio” and the “second ratio”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The original disclosure failed to describe the “first ratio” and the “second ratio” which is essential for the understanding of claims 7, 8, 17 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume.
Hashizume (US Pub. No. 2017/0168379 A1) discloses:
Regarding claim 1, a laser projector (Figure 1,element 1) comprising: a light combining device (element 31 illustrated in Figure 1 and 2) configured to emit an illumination beam (Figure 1, element WL), the light combining device (Figure 2, element 31) comprising: a laser light source (Figure 2, elements 3301 and 3111) configured to provide a first light beam (Figure 1, elements BL and BLB) on a first optical path (Figure 2, element Ax1); a dichroic mirror (Figure 2, element 314) having a first surface and a second surface, the dichroic mirror (Figure 2, element 314) being disposed on the first optical path (Figure 2, element Ax1), the first surface reflecting a first portion of the first light beam (Figure 2, element BL); a reflecting mirror (Figure 2, element 332) disposed on the first optical path (Figure 2, element Ax1), and configured to reflect a second portion (Figure 2, element BLB) of the first light beam (Figure 1, elements BL and BLB) to the second surface of the dichroic mirror (Figure 2, element 314), the second surface of the dichroic mirror (Figure 2, element 314) reflecting the second portion to a second optical path (Figure 2, element Ax2); and a wavelength converter (Figure 2, element 4) configured to receive the first portion of the first light beam (Figure 2, element BL) reflected from the first surface and to emit a second light beam (Figure 2, element YL) to the second optical path (Figure 2, element Ax2); wherein: the dichroic mirror (Figure 2, element 314) is disposed between the laser light source (Figure 2, elements 3301 and 3111) and the reflecting mirror (Figure 2, element 332); and the second portion of the first light beam (Figure 2, element BLs) and the second light beam (Figure 2, element YL) form the illumination beam (Figure 2, element WL) on the second optical path (Figure 2, element Ax2); a light splitting system (Figure 1, element 32) disposed on the second optical path (element Ax2), and configured to receive the illumination beam (Figure 2, element WL) to generate a plurality of color beams (i.e. LR, LG and LB); a plurality of light valves (Figure 1, elements 34R, 34G and 34B) configured to receive and modulate the plurality of color beams (i.e. LR, LG and LB) to generate modulated color beams; and a beam combiner (Figure 1, element 35) configured to combine the modulated color beams to form a multi-color image (page 2, paragraph 0035, lines 1-7).
Regarding claims 2 and 12, the wavelength converter (Figure 3, element 4) comprises phosphors (page 4, paragraph 0064, lines 5-7).
Regarding claims 3 and 13, the wavelength converter (Figure 3, element 4) is rotatable (i.e. the motor [Figure 3, element 43] rotates element 4 in Figure 3).
Regarding claims 4 and 14, the light splitting system (Figure 1, element 32) comprises a polarization conversion system (i.e. polarizers) for converting the illumination beam to a polarized beam (page 2, paragraph 0034, lines 8-10).
Regarding claims 5 and 15, the first light beam (Figure 2, element BL) has a first waveband (i.e. blue), the second light beam (Figure 2, element YL) has a second waveband (i.e. yellow), and the first waveband (i.e. blue) is different from the second waveband (i.e. yellow).
Regarding claims 6 and 16, the first light beam (Figure 2, element BL) is a blue light beam and the second light beam (Figure 2, element YL) is a yellow light beam.
Regarding claims 9 and 19, the first optical path (Figure 2, element Ax1) is perpendicular to the second optical path (Figure 2, element Ax2).
Regarding claims 10 and 20, the dichroic mirror (Figure 2, element 314) and the first optical path (Figure 2, element Ax1) intersect at a 45° angle (clearly illustrated in Figure 2).
Regarding claim 11, a laser projector (Figure 1,element 1) comprising: a light combining device (element 31 illustrated in Figure 1 and 2) configured to emit an illumination beam (Figure 1, element WL), the light combining device (element 31 illustrated in Figure 1 and 2) comprising: a laser light source (Figure 2, elements 3301 and 3111) configured to provide a first light beam (Figure 1, elements BL and BLB) on a first optical path (Figure 2, element Ax1); a dichroic mirror (Figure 2, element 314) having a first surface and a second surface, the dichroic mirror (Figure 2, element 314) being disposed on the first optical path (Figure 2, element Ax1), the first surface reflecting a first portion of the first light beam, a second portion of the first light beam (Figure 2, element BL) penetrating the dichroic mirror (Figure 2, element 314); a reflecting mirror (Figure 2, element 332) disposed on the first optical path (Figure 2, element Ax1), and configured to reflect the second portion (Figure 2, element BLB) of the first light beam (Figure 1, elements BL and BLB) to the second surface of the dichroic mirror (Figure 2, element 314), the second surface of the dichroic mirror (Figure 2, element 314) reflecting the second portion to a second optical path (Figure 2, element Ax2); and a wavelength converter (Figure 2, element 4) configured to receive the first portion of the first light beam (Figure 2, element BL) reflected from the first surface and to emit a second light beam (Figure 2, element YL) to the second optical path (Figure 2, element Ax2), the second light beam penetrating the dichroic mirror (Figure 2, element 314); wherein: the dichroic mirror (Figure 2, element 314) is disposed between the laser light source (Figure 2, elements 3301 and 3111) and the reflecting mirror (Figure 2, element 332); and the second portion of the first light beam (Figure 2, element BLs) and the second light beam (Figure 2, element YL) form the illumination beam (Figure 2, element WL) on the second optical path (Figure 2, element Ax2); a light splitting system (Figure 1, element 32) disposed on the second optical path (element Ax2), and configured to receive the illumination beam (Figure 2, element WL) to generate a plurality of color beams (i.e. LR, LG and LB); a plurality of light valves (Figure 1, elements 34R, 34G and 34B) configured to receive and modulate the plurality of color beams (i.e. LR, LG and LB) to generate modulated color beams; and a beam combiner (Figure 1, element 35) configured to combine the modulated color beams to form a multi-color image (page 2, paragraph 0035, lines 1-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US Pub. No. 2019/0227418 A1) discloses an illumination system including first, second and third light sources, a splitting element and a wavelength conversion element is provided. The first light source emits a first light beam. The second light source emits a second light beam. The third light source emits a third light beam. The splitting element is disposed on transmission paths of the first, the second and the third light beams. The splitting element reflects the first and the third light beams, and allows the second light beam to pass through. During a first time period, the first light beam is transmitted to a first position and the second light beam is transmitted to a second position. During a second time period, the third light beam is transmitted to the first position and the second light beam is transmitted to the second position. Furthermore, a projection apparatus is also provided.
Aoki et al. (US Pub. No. 2017/0176844 A1) teaches a wavelength conversion device including a rotating device and a base member which is rotated by the rotating device. The base member includes a wavelength conversion portion which is disposed in an annular shape on a first surface of the base member, a first region which is located further inside than the wavelength conversion portion, and a second region which is located further outside than the wavelength conversion portion, and is larger in surface area than the first region.
Yanai (US Pub. No. 2012/0050693 A1) shows a projector including a first light source adapted to emit a light including a first colored light, a second light source adapted to emit a light including a second colored light and a third colored light, a color separation section to which the lights emitted from the respective light sources are input, and adapted to separate the incident lights into a first colored light, a second colored light, and a third colored light, liquid crystal light valves (first through third light modulation elements), and a relay optical system (a light transmission section) including a plurality of optical elements disposed between the color separation section and the first light modulation element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/29/2022